USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC#:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 2°§-20
x
JOSEPH GARCIA, :
Plaintiff, : 1:16-cvy-2584 (ALC)
-against- : ORDER
THOMAS GRIFFIN, ERIC T.
SCHNEIDERMAN
-™ o ¥ x

 

ANDREW L. CARTER, JR., United States District Judge:

By Opinion and Order issued on October 4, 2019, this Court adopted Judge Lehrburger’s
Report and Recommendation in full, denying Petitioner’s Petition for a Writ of Habeas Corpus in
its entirety, dismissing the case with prejudice. As Petitioner has not made a substantial showing of
the denial of a constitutional right, a certificate of appealability shall not be issued. See 28 U.S.C. §
2253(c)(2). The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this
judgment on the merits would not be taken in good faith. See Coppedge v. United States, 369 U.S.

438, 445 (1962); accordingly, the case is closed.

SO ORDERED. [Arsh | g Crmy

Dated: February 5, 2020

 

New York, New York ANDREW L. CARTER, JR.
United States District Judge

 
